COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-12-00382-CR


Dedric D. Wilson                         §   From the 396th District Court

                                         §   of Tarrant County (0761071D)

v.                                       §   January 24, 2013

                                         §   Per Curiam

The State of Texas                       §   (nfp)

                        JUDGMENT ON REHEARING

      After considering the Appellant’s motion for rehearing, we deny the motion.

We withdraw our October 25, 2012 opinion and judgment and substitute the

following.

      This court has again considered the record on appeal in this case and

holds that the appeal should be dismissed.      It is ordered that the appeal is

dismissed for want of jurisdiction.


                                      SECOND DISTRICT COURT OF APPEALS


                                      PER CURIAM
                        COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00382-CR


DEDRIC D. WILSON                                                    APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                    ----------

             MEMORANDUM OPINION1 ON APPELLANT’S
                   MOTION FOR REHEARING
                                    ----------

      After considering Appellant’s motion for rehearing, we deny the motion, but

we withdraw our opinion and judgment of October 25, 2012, and substitute the

following.

      Appellant Dedric D. Wilson appeals from the trial court’s order denying his

―Motion to Vacate Guilty Plea Nunc Pro Tunc,‖ in which he contends that his trial

counsel was ineffective regarding his 2001 conviction and sentence.       In late


      1
       See Tex. R. App. P. 47.4.


                                        2
August 2012, we informed Appellant by letter of our concern that we do not have

jurisdiction over his appeal and stated that his appeal could be dismissed unless

he or any party filed within ten days a response showing grounds for continuing

the appeal. Appellant’s response does not show valid grounds for continuing the

appeal.

      An order denying a motion for judgment nunc pro tunc is not appealable.2

Further, despite the title Appellant gave his motion, the relief he seeks—that the

trial court vacate his guilty plea based on trial counsel’s alleged ineffective

assistance—is not available via a judgment nunc pro tunc:

             The purpose of a judgment nunc pro tunc is to correctly reflect
      from the court’s records the judgment the court actually rendered but
      for some reason did not enter at the proper time. A judgment nunc
      pro tunc can be entered at any time, even after the trial court has
      lost jurisdiction over the case. Nunc pro tunc can only be used to
      correct clerical errors, however, not judicial ones. Whether an error
      is judicial or clerical in nature is a question of law. The failure to
      record or to accurately record a judgment that was rendered in fact
      is a clerical error. A judicial error is one that is the product of judicial
      reasoning. A nunc pro tunc entry may be made to correct a
      judgment to properly reflect the trial court’s actual ruling, but it may
      not be used to modify or add provisions to an order previously
      entered.3

      An applicant may obtain the type of relief Appellant seeks via a successful

article 11.07 application for writ of habeas corpus.4         But to the extent that

      2
        See Ex parte Ybarra, 149 S.W.3d 147, 148–49 (Tex. Crim. App. 2004)
(providing that appropriate remedy for denial of motion for judgment nunc pro
tunc is to file mandamus petition in court of appeals); Everett v. State, 82 S.W.3d
735, 735 (Tex. App.—Waco 2002, pet. dism’d).
      3
      In re Hancock, 212 S.W.3d 922, 927 (Tex. App.—Fort Worth 2007, orig.
proceeding) (citations omitted).
      4
       See, e.g., Ex parte Bratchett, 513 S.W.2d 851 (Tex. Crim. App. 1974).

                                           2
Appellant asks us to interpret his complaint ―under whatever law or procedure

that is allowed to correct the clear Constitutional errors that were made,‖ an

intermediate appellate court does not have jurisdiction over matters related to

article 11.07 applications for writs of habeas corpus.5 ―Article 11.07 contains no

role for the courts of appeals; the only courts referred to are the convicting court

and the Court of Criminal Appeals.‖6

      Accordingly, we dismiss this appeal for want of jurisdiction.7



                                                   PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 24, 2013




      5
      See Tex. Code Crim. Proc. Ann. art. 11.07, §§ 3, 5 (West Supp. 2012);
Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist.,
910 S.W.2d 481, 483 (Tex. Crim. App. 1995).
      6
        In re McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.] 2001,
orig. proceeding).
      7
       See Tex. R. App. P. 43.2(f).


                                         3